EXHIBIT 99.17 MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2010 This management’s discussion and analysis (“MD&A”) of financial position and results of operations of Mercator Minerals Ltd. together with its subsidiaries (the “Company”) is for the three month period ended March 31, 2010, with comparisons to March 31, 2009.Unless otherwise noted, all information is current to May 13, 2010, and all currency amounts are in US dollars. The discussion and analysis is intended to complement and supplement the Company’s unaudited Consolidated Financial Statements and notes thereto for the period ended March 31, 2010 (the “Financial Statements”) and, therefore, should be read together with the Financial Statements and with the audited consolidated financial statements of the Company and the notes thereto for the year ended December 31, 2009.Additional information relating to the Company, including the Company's Annual Report for the year ended December 31, 2009 (the “Annual Report”), is available on SEDAR at www.sedar.com.These Financial Statements are prepared in accordance with accounting principles generally accepted in Canada (“Canadian GAAP”). References to “2010” are in respect of the three month period ended March 31, 2010 and to “2009” are in respect of the three month period ended March 31, 2009, unless the context indicates otherwise. Forward Looking Statements This MD&A may contain forward-looking statements about the Company’s future prospects, and the Company provides no assurance that actual results will meet management’s expectations.For a thorough discussion and analysis of the risks and uncertainties affecting the Company we refer you to the Company’s Annual Report. This MD&A may contain forward-looking statements about the Company’s future prospects, and the Company provides no assurance that actual results will meet management’s expectations.(See “Risk Factors” below). Securities laws encourage companies to disclose forward-looking information so that investors can obtain a better understanding of the company’s future prospects and make informed investment decisions.This MD&A contains forward-looking statements within the meaning of applicable Canadian securities legislation, including the Securities Act (Ontario), relating to our objectives, plans, strategies, financial condition and results of operations. Forward-looking statements may include words such as “estimated”, “progressing”, “may”, “expect”, “will”, “continue”, “believe” and other similar expressions, as they relate to the Company or its management, all of which are intended to identify forward-looking statements. It is important to note that: (1) unless otherwise indicated, forward-looking statements indicate our expectations as at May 13, 2010 (2) our actual results may differ materially from our expectations if known and unknown risks or uncertainties affect our business, or if estimates or assumptions prove inaccurate; (3) we cannot guarantee that any forward-looking statement will materialize and, accordingly, investors are cautioned not to place undue reliance on these forward-looking statements; and (4) except as required by applicable securities legislation, we disclaim any intention and assume no obligation to update or revise any forward-looking statement even if new information becomes available, as a result of future events or for any other reason. - 1 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2010 In making the forward-looking statements in this MD&A, the Company has applied several material assumptions, including, but not limited to, the assumption that: (1) market fundamentals will result in sustained copper and molybdenum demand and prices; (2) the current copper leach operations at Mineral Park remain viable operationally and economically, despite the fact that the Company temporarily ceased placing new ore on the leach pads in late May 2008; (3) the current mill expansion of Mineral Park will be viable operationally and economically and proceeds as expected; and (4) any additional financing needed will be available on reasonable terms. Other assumptions are discussed throughout this MD&A and, in particular, in the "Risk Factors" section on pages 38 to 53 (under the heading "Risk Factors") of the Annual Information Form incorporated herein by reference, and on pages 18 to 25 (under the heading "Critical Accounting Estimates") and pages 26 to 41 (under the heading "Risks and Uncertainties") of the Annual MD&A incorporated herein by reference. Forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. Such factors include, among others, risks related to the completion and integration of acquisitions and actual effects of the acquisitions; actual results of current exploration activities; actual results of current reclamation activities; conclusions of future economic evaluations; changes in project parameters as plans continue to be refined; future prices of commodities; possible variations in ore resources, grade or recovery rates; failure of plant, equipment or processes to operate as anticipated; availability of adequate power and water supplies; accidents, labour disputes and other risks of the mining industry; delays in obtaining governmental approvals or financing or in the completion of development or construction activities, as well as those factors discussed on pages 18 to 25 (under the heading "Critical Accounting Estimates") and pages 26 to 41 (under the heading "Risks and Uncertainties") of the Company’s Annual Report. Although the Company has attempted to identify important factors that could cause actual actions, events or results to differ materially from those described in forward-looking statements, there may be other factors that cause actions, events or results not to be as anticipated, estimated or intended. There can be no assurance that forward-looking statements will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements. Accordingly, readers should not place undue reliance on forward-looking statements. For a more comprehensive review of risk factors, please refer to the “Risks and Uncertainties” section in the Company’s Annual Report.Except as required by applicable securities legislation, the Company disclaims any obligation to update or revise any forward-looking statements whether as a result of new information, events or otherwise.Readers are cautioned not to put undue reliance on these forward-looking statements. National Instrument 43-101 Compliance Unless otherwise indicated, Mercator has prepared the technical information in this MD&A (“Technical Information”) based on information contained in the technical reports and news releases (collectively the “Disclosure Documents”) available under either the Mercator Minerals Ltd. or the Stingray Copper Inc. company profile on SEDAR at www.sedar.com. Each -2 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2010 Disclosure Document was prepared by or under the supervision of a qualified person (a “Qualified Person”) as defined in National Instrument 43-101 – Standards of Disclosure for Mineral Projects of the Canadian Securities Administrators (“NI 43-101”). Readers are encouraged to review the full text of the Disclosure Documents which qualifies the Technical Information. Readers are advised that mineral resources that are not mineral reserves do not have demonstrated economic viability. The Disclosure Documents are each intended to be read as a whole, and sections should not be read or relied upon out of context. The Technical Information is subject to the assumptions and qualifications contained in the Disclosure Documents. The disclosure in this MD&A of all technical information has been prepared under the supervision of Gary Simmerman, BSc, Mining Eng. FAusIMM, Mercator’s Vice-President Engineering, and Mike Broch, BSc, Geology, Msc, Economic Geology, FAusIMM, the Company’s Vice-President Exploration, each of whom are Qualified Persons under NI 43-101. The common shares of the Company trade on the Toronto Stock Exchange (symbol: ML). Introduction The following discussion and analysis of the operating results and financial position of the Company should be read in conjunction with the attached Financial Statements of the Company which have been prepared in accordance with Canadian GAAP. Overall Performance and Strategy The Company is a diversified natural resource company engaged in the mining, exploration, development and operation of its mineral properties in Arizona, U.S.A. and Mexico.The Company’s principal assets are the 100% owned Mineral Park Mine (“Mineral Park”), a producing copper mine located near Kingman, Arizona, and the El Pilar development project located in Northern Mexico.The Company acquired 100% of the shares of Mineral Park Inc. (then known as Equatorial Mineral Park, Inc.) (“MPI”) from Equatorial Mining North America, Inc. (“EMNA”) in 2003, and the El Pilar project in 2009, when completing the acquisition of all of the shares of Stingray Copper Inc., by way of a plan of arrangement.The main focus of the Company is the expansion of its copper production at Mineral Park to generate cash flow to fund the Company’s business plans.In 2010, the Company anticipates continuing to focus its resources and its efforts to increase production at Mineral Park and to complete engineering and permitting at the El Pilar project. HIGHLIGHTS In the first quarter of 2010, the Company: ● Generated revenues of $23.88 million, a 376% increase over revenues of $6.34 million in the first quarter of 2009; -3 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2010 ● Shipped 6,000,374 pounds of copper in concentrates (2009 - 2,306,308 pounds), 628,490 pounds of molybdenum in concentrates (2009 - 94,094 pounds), 64,952 ounces of silver (2009 - 12,240 ounces) and 777,410 pounds of cathode copper (2009 - 1,175,128 pounds); ● Produced 5,432,225 pounds of copper in concentrates (2009 - 2,306,308 pounds), 638,512 pounds of molybdenum in concentrates (2009 - 94,094 pounds), 64,952 ounces of silver (2009 - 12,240 ounces) and 777,410 pounds of cathode copper (2009 - 1,175,128 pounds); ● Excluding non cash items for stock based compensation expense of $1.92 million (2009 - $0.59 million), accretion expense of $0.04 million (2009 - $0.04 million), accretion expense of the long term note discount of $0.64 million (2009 - $0.62 million) and amortization of $2.75 million (2009 - $0.35 million), the Company recorded a net loss of $6.19 million (2009 – net loss of $9.36 million); ● Net loss for the three month period ended March 31, 2010 of $11.55 million compared to a net loss of $10.65 million for the corresponding period in 2009. Progress during Q1 During the period, the Company completed the construction of the stage 1.5 of the mill expansion, bringing grinding capacity to the 30,000 to 35,000 ton per day range. It was determined when the raising the tonnage throughput rate to the 35,000 ton per day level metal recoveries dropped to unacceptable levels; therefore the tonnage throughput levels will remain in the 25,000 ton per day range until the additional rougher flotation capacity is installed (Q3 2010).Work on Stage 2 ball mill foundation continues.Subsequent to the end of the period, foundation work commenced on the additional rougher flotation tank foundations.Construction and development costs for the remaining 20% second stage of the Phase 4 expansion are expected to be financed from cash on hand and cash flow from operations. On March 31, 2010, the Company announced that it had received and accepted commitments from a syndicate of international banks, for credit facilities aggregating $130 million (the “Credit Facilities”).Subsequent to the end of the period, the Company closed on the previously announced Credit Facilities, and concurrently issued the notice of redemption effective on May 6, 2010 of the 11.5% Senior Secured Notes due February 16, 2012. The Credit Facilities are comprised of a $100 million term loan with a one year grace and a five year amortization and a $30 million revolving credit facility repayable on the fourth anniversary, subject to an annual extension option at the lenders’ discretion.The bank financing cut interest rates by more than half from 11.5% to 4.83%, representing a savings of approximately $700,000 per month on the Company’s long term debt.The interest rate reduction in 2010 represents a potential savings of $0.42 per pound of copper sold forward. -3 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2010 Operations In the table below are the results for Mineral Park for the Current Period.In the Current Period, 2,040,634 tons of ore at a grade of 0.224% copper were processed producing 20,005 dmt of copper concentrate containing 5.43 million pounds of produced copper. Key operating statistics for Mineral Park are presented below: Production(3) Q1 2010 - Copper in concentrate (000s lbs) -Copper cathode (000s lbs) - Molybdenum (000s lbs) - Silver (oz) (2) Mining Waste (tons) - Ore (tons) -Leach (tons) - Total material mined (tons) Milling - Tons processed - Tons processed per day - Copper grade (%) - Molybdenum grade (%) - Silver grade (opt) (2) Recoveries - Copper (%) - Molybdenum (%) - Silver (%)(2) Copper Concentrate - Dry tons produced - Copper grade (%) - Silver grade (opt) (2) Molybdenum Concentrate - Dry pounds produced - Molybdenum grade (%) On site Operating Costs (1) ($/t milled) Pounds of copper produced (000s lbs) Total cash cost per pound (1) of copper produced Total cash cost per pound (1) of produced molybdenum (1) The cash cost per pound of produced copper measure shown is an estimate of the cash cost on a production basis. Costs are divided proportionally based on the percentage of revenue from copper and molybdenum and netting silver equally.This is a non-GAAP performance measure and isfurnished to provide additional information. This performance measures are included in this MD&A because these statistics are key performance measures that management uses to monitor performance, to assess how the Company is performing, to plan and to assess the overall effectiveness and efficiency of mining operations. These performance measures do not have a meaning within GAAP and, therefore, amounts presented may not be comparable to similar data presented by other mining companies. These performance measures should not be considered in isolation as a substitute for measures of performance in accordance with GAAP. (2) Silver is not assayed on site, resulting in a significant lag in receiving this data. (3) Adjustments based on final settlements will be made in future periods. -5 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2010 Revenue of $23.88 million was derived from the sale (title transfer) of 777,410 pounds of cathode copper, shipped concentrate totaling 6,000,374 pounds of copper, 628,490 pounds of molybdenum and 64,952 ounces of silver during the period ended March 31, 2010, compared with revenue of $6.34 million derived from the sale (title transfer) of 1,175,128 pounds of cathode copper, concentrate production totaling 2,306,308 pounds of copper, 94,094 pounds of molybdenum and 12,240 ounces of silver during the corresponding period in 2009.The increase in revenues is directly attributable to the higher average prices for copper and molybdenum and increased production during the period compared to the prior period. At March 31, 2010, the Company had $57.64 million in cash and cash equivalents and working capital of $27.73 million compared with $62.18 in cash and cash equivalents and working capital of $40.95 million at the end of fiscal 2009.As noted above, on March 31, 2010, the Company announced that it had received and accepted commitments from a syndicate of international banks, for the Credit Facilities, and, subsequent to the end of the period, the Company closed on the previously announced Credit Facilities, and concurrently issued the notice of redemption effective on May 6, 2010 of the 11.5% Senior Secured Notes due February 16, 2012, thereby reducing a large component of the current liabilities recognized during the period. The average market price for copper was approximately $3.08 per pound for the period ended March 31, 2010, as compared to $1.57 per pound for the corresponding period in 2009. At the time of writing the copper price was approximately $3.17 per pound.The copper market has strengthened through 2009 and into 2010 from the levels hit at the end of the last half of 2008.It is not possible to forecast copper and molybdenum price trends, their impact on the Phase 4 development of the Mineral Park project, or future results from operations, however the current markets for copper and molybdenum, are in line with the projections used by the Company in evaluating the Phase 4 expansion program as supported by the December 2006 Preliminary Feasibility Study. During much of 2008, the price for Molybdenum oxide was over $30 per pound.The price declined dramatically during the fourth quarter of 2008 and the first quarter of 2009, when the price fell below $8.00 per pound.During the last half of 2009, the price for molybdenum rose sharply, trading above $18 per pound in late August, with the price remaining volatile for the balance of 2009, trending back below $12 at the end of the year.At the start of 2010, the molybdenum price began to increase.On February 22, 2010, molybdenum futures contracts commenced trading on the London Metal Exchange.Prices for molybdenum have improved since, with the price recently trading at $17.50 per pound. The Company is exposed to changes in copper prices. The Company’s cathode copper sales are recognized at the NYMEX average monthly price less graduated shipping and sales administrative discount of $0.035 for quantities under 300,000 pounds per month to $0.015 for quantities over 1,000,000 pounds per month. Given that the Company accounts for changes in copper price during the settlement period, gross copper sales will be favorably impacted in rising price markets and negatively impacted when copper prices decline. The Company’s copper concentrate sales are recognized at LME average monthly prices for quotational period M+1 or M+4 (at the buyer’s discretion) when loaded on ship at the port of -6 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2010 Guaymas, Mexico.The Company is responsible for freight, insurance, smelting, and refining costs.Current off-take agreements with metal brokers include 20,000 wmt per annum in years 2010-2012 with MRI and 50,000 wmt in 2010 with Trafigura. The Company’s molybdenum concentrate sales are recognized at world wide oxide prices less broker discounts at the time of delivery to the buyer.Concentrate sales are FOB mine site. The Company believes that in the near and medium term, given the recent increases in the prices of the commodities that it produces, the outlook for its operations will continue to improve. There can be no assurance, however, that molybdenum demand will strengthen or that molybdenum prices will further improve.Any significant weakness in demand or reduction in molybdenum prices may have a material adverse effect on the Company's operating results and financial condition. While management believes the medium and long term fundamentals of copper are very good, the Company has structured a risk management program in support of the recent refinancing and the development plans for the expansion of Mineral Park and its El Pilar project in Mexico.A total of 145 million lbs of copper have been sold forward over a six year term at an average net price to the company of $3.01 per lb, net of all costs. This forward sale totals less than 11% of the Mineral Park proven and probable mineral reserves as announced on March 31, 2010 and only 48% of the planned production during the term of the Credit Facilities. None of the Company’s molybdenum production has been forward sold. Results of Operations Production during the quarter ended March 31, 2010 was 777,410 pounds cathode copper production, with concentrate production totaling 5,432,225 pounds of copper, 638,512 pounds of molybdenum and 64,952 ounces of silver as compared to 1,175,128 pounds cathode copper production, with concentrate production totaling 2,306,308 pounds of copper, 94,094 pounds of molybdenum and 12,240 ounces of silver production for the quarter ended March 31, 2009. Review of Financial Results and Operating Activities The Company’s only operating property is Mineral Park in Kingman Arizona, 2010 Compared to 2009 For the three months ended March 31, 2010, the Company reported a consolidated net loss, including non cash items, of $11.55 million ($0. 06 per share) on total revenue of $23.88 million, compared with a net loss of $10.65 million ($0.11 basic and diluted earnings per share) on total revenue of $6.34 million in the corresponding period for 2009.Excluding non cash items for stock based compensation expense of $1.92 million (2009 - $0.59 million), accretion expense of $0.04 million (2009 - $0.04 million), accretion expense of the long term note discount of $0.64 million (2009 - $0.62 million) and amortization of $2.75 million (2009 - $0.35 million), the Company recorded a net loss of $6.19 million (2009 – net loss of $9.36 million). -7 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2010 Earnings for the period ended March 31, 2010 were impacted by the expensing of $1.92 million of stock based compensation costs for stock options granted in 2005 through early 2010 in accordance with the accounting policy in connection therewith, adopted by the Company during 2004 and the accrual of interest payable on the Notes and equipment loans of $3.56 million in the period ended March 31, 2010 as compared to the year earlier. Mining and processing expenses at Mineral Park increased to $19.11 million during the first quarter of 2010 as compared to $8.86 million for the corresponding period in 2009.The increase in expenses during the period ended March 31, 2010 as compared to 2009 is a result of mining and moving increased material during the current period as compared to the prior period, as a result of a full quarter of operation of the first stage of the Phase 4 expansion, requiring increased mining to deliver feed stock for the mill compared to the corresponding period in 2009, when the Company was commissioning the Stage 1, and the recovery of cathode copper from the in-process inventory contained in the leach pads and dumps during the current period, and thereby expensing previously capitalized costs incurred in connection with the in-process copper inventories on the leach pad, which inventory levels have been reduced during the period, and. During the first quarter of 2010, the Company did not incur exploration and development expenses compared to $0.43 million for the corresponding period in 2009. Administration costs were $4.66 million during the period ended March 31, 2010 compared to $1.98 million for the corresponding period in 2009.After deducting the non-cash stock option compensation cost amounts described above, of $1.92 million for 2010 and $0.59 million for the corresponding period in 2009, the Company’s administration costs increased from $1.43 million in the period ended March 31, 2009, to $2.73 million in the first quarter of 2010. The Company incurred interest expense of $3.56 million during the period ended March 31, 2010 a decrease from $3.45 million during the corresponding period in 2009.The increase is attributable to debt levels related to equipment financing and the accrual of approximately $3.3 million for interest to be paid on the notes issued in connection with the financing of the Phase 4 expansion program at Mineral Park. Interest income fell to $0.02 million during the quarter from $0.06 million during the prior year reflecting lower interest rates during the period. Revenues generated by the Company from the sale (title transfer) of copper, molybdenum and silver production and landscaping materials sales during the period ended March 31, 2010 totaled $23.88 million, on the Company’s total shipped production of 777,410 pounds of cathode copper, concentrate production totaling 6,000,374 pounds of copper, 628,490 pounds of molybdenum and 64,952 ounces of silver, compared to revenues of $6.34 million, on the Company’s total production of 1,175,128 pounds of cathode copper, concentrate production totaling 2,306,308 pounds of copper, 94,094 pounds of molybdenum and 12,240 ounces of silver for the corresponding period in 2009. Average realized copper price for cathode copper production during the three month period ended March 31, 2010, was approximately $2.99 per pound (2009 - $1.67 per pound).Average -8 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2010 realized copper price for copper concentrate production during the three month period ended March 31, 2010, was approximately $3.24 per pound (2009 - $1.76). At March 31, 2010 the Company was holding an inventory of approximately 5.2 million pounds of copper in concentrate and 10.8 million pounds of copper in in-circuit, (March 31, 2009 – 14.8 million pounds of copper in in-circuit). None of the Company’s production during the recently completed period was hedged. Selected Quarterly Financial Information The following tables present our un-audited quarterly results of operations for each of the last eight quarters.This data has been derived from our un-audited consolidated financial statements, which were prepared on the same basis as the annual consolidated financial statements and, in our opinion, include all necessary adjustments, consisting solely of normal recurring adjustments, for the fair presentation of such information.Those unaudited quarterly results should be read in conjunction with our annual audited consolidated financial statements for the years ended December 31, 2009 and 2008. Net income (loss) by quarter (Stated in thousands of US Dollars except per share amounts) Q-1 Q-2 Q-3 Q-4 Total Revenue $ Net income (loss) ) Basic Earnings (loss) per share ) Diluted Earnings (loss) per share ) Total Revenue $ Net income (loss) Basic and Diluted Earnings per share (0. 11 ) Total Revenue $ Net income (loss) Basic and Diluted Earnings per share (0. 01
